t c memo united_states tax_court gonzalo luque and maribel luque petitioners v commissioner of internal revenue respondent docket no filed date ps filed a return which r processed in date that showed an overpayment of income_tax due to overwithholding from wages according to documentation r submitted as of date ps' overpayment for was credited against their tax_liability r then determined a deficiency in ps' income_tax which he now concedes r moved for entry of decision that there is no deficiency due from nor any overpayment due to ps for ps moved for entry of decision that they are due a refund of the amount overwithheld for held because r established that the crediting of the overpayment shown on ps' return as of the due_date of that return was consistent with established practice the documentation that r submitted is reliable evidence that the overpayment was in fact credited held further because sec_6402 allows for the crediting of refunds shown on a return before a final_determination of the taxpayer's tax_liability for the year covered by the return ps' overpayment was credited against their tax_liability under sec_6402 and consequently the court has no jurisdiction to review the propriety of the credit see sec_6512 shahin rahimi for petitioners emerald g smith for respondent memorandum opinion halpern judge respondent determined a deficiency in petitioners' federal_income_tax of dollar_figure respondent conceded the only adjustment leading to his determination of that deficiency and the case is before us on respondent's and petitioners' competing motions for entry of decision motions the parties agree that there is no deficiency in income_tax due from petitioners for and respondent moves for entry of decision to that effect petitioners however move for entry of a decision that they overpaid their income_tax by dollar_figure that amount is the difference between the amount of income_tax withheld from petitioners' wages and the amount of tax shown on their return respondent apparently agrees that petitioners' return correctly stated their tax_liability for that year and he does not dispute the amount claimed as withheld instead respondent alleges that he credited the dollar_figure overpayment shown on petitioners' return against their assessed but not fully paid income_tax_liability and that the credit reduces their overpayment to zero respondent also argues that sec_6512 denies this court jurisdiction to review the propriety of the credit petitioners argue first that respondent failed to demonstrate that the credit of the overpayment shown on their return against their tax_liability actually occurred in addition petitioners argue that because their income_tax_liability has not yet been finally determined any credit of their overwithholding that actually occurred was not made under sec_6402 consequently according to petitioners sec_6512 does not prevent this court from reviewing the propriety of the credit on the premise that they had no deficiency for against which their overwithholding could be properly credited petitioners ask that we determine an overpayment of dollar_figure for on date we issued an order concerning the motions in which we addressed and rejected petitioners' jurisdictional argument we did not however dispose_of the motions instead we ordered respondent to address seeming anomalies between his representations and entries on the official records he submitted in support of his motion because there may be general interest in respondent's reconciliation of those seeming anomalies a reconciliation we accept we use this opportunity to make that reconciliation public for completeness we begin by including from our order our reasons for rejecting petitioners' argument that sec_6512 does not deny us jurisdiction to review the propriety of respondent's credit of their overpayment against their liability assessed for unless otherwise indicated all section references are to the internal_revenue_code in effect for background when a taxpayer files a return for a taxable_year that shows payments of tax in excess of tax_liability instead of refunding the indicated overpayment to the taxpayer the commissioner may instead credit the amount of the overpayment against the taxpayer's tax_liabilities for other taxable years sec_6402 the commissioner's crediting of a refund for one year against a tax_liability for another year does not prevent the commissioner from later determining a deficiency for the year from which the refund arose 112_tc_46 if the taxpayer then files a timely petition with this court we have jurisdiction to redetermine the correct amount of the deficiency sec_6214 if we find that there is no deficiency and that the taxpayer has made an overpayment of income_tax for the year before us we have jurisdiction to determine the amount of such overpayment and order that that amount be credited or refunded to the taxpayer sec_6512 in determining the existence and amount of any overpayment we must take into account the extent to which the commissioner previously credited any overpayment shown on the taxpayer's return for the year before us against the taxpayer's tax_liability for another year see 996_f2d_607 2d cir aff'g tcmemo_1991_350 although in exercising our jurisdiction under sec_6512 for a taxable_year before us we must take into account any prior credits allowed by the commissioner under sec_6402 from that year to another year our jurisdiction does not extend to weighing the merits of the assessed liability against which the credit was applied as the court_of_appeals for the second circuit wrote in belloff v commissioner f 2d pincite a valid irs assessment will ordinarily provide a proper basis for the application of an overpayment in satisfaction of the assessment so the tax_court will not be obliged to weigh or determine the merits of the asserted_liability underlying that assessment congress later codified the court of appeals' decision in belloff by adding to the code sec_6512 which provides the tax_court shall have no jurisdiction under this subsection to restrain or review any credit or reduction made by the secretary under sec_6402 as we explained in 110_tc_291 sec_6512 restricts our jurisdiction in two situations first we may not restrain or prevent respondent from reducing a refund by way of credit or reduction pursuant to sec_6402 second we may not review the validity or merits of any reduction of a refund under sec_6402 after such reduction has been made by respondent but while we may not review the validity or merits of a credit in the sense of evaluating the position underlying the assessment against which the credit was allowed the exercise of our jurisdiction under sec_6512 still requires that we verify that the credit was in fact allowed against an assessed liability petitioners argue that any application of the overpayment shown on their return against their tax_liability for was not made under sec_6402 and that consequently our ability to review that allowance is not limited by sec_6512 sec_6402 allows for the granting of a credit for the amount of an overpayment and petitioners argue an overpayment for a year cannot exist until a final_determination of the taxpayer's liability for that year is made we disagree with the premise of petitioners' argument sec_6402 applies to the crediting of refunds shown on a return even before any final determination of the taxpayer's tax_liability for the year covered by the return in savage v commissioner t c pincite for example we concluded that after relying on sec_6402 to apply a taxpayer's overpayment for one year against the taxpayer's liability for another year the commissioner is not precluded from subsequently determining a deficiency for the taxable_year in respect of which the overpayment was originally claimed and allowed see also sec_301_6402-3 and proced admin regs allowing a refund shown on a return to be credited under sec_6402 against any outstanding tax_liability of the taxpayer obviously if the commissioner can still determine a deficiency for the taxable_year that generated the credit the overpayment initially credited under sec_6402 cannot have been based on a final_determination of the taxpayer's tax_liability for that year therefore we accept that sec_6512 limits our ability to review respondent's crediting of the overpayment shown on petitioners' return against any liabilities assessed for but we do not read sec_6512 to prevent us from verifying in the exercise of our jurisdiction under sec_6512 that the credit respondent professes to have made was actually applied to the extent that petitioners are asking us to go further and evaluate the liability against which respondent claims to have applied their refund we decline to do so petitioners' taxable_year is not before us and sec_6512 prevents us from considering their liability for that year to the extent that petitioners are arguing that even if respondent did credit their overpayment against an assessed liability for their overpayment for is not reduced we reject that argument as unsupported by the law see eg belloff v commissioner f 2d pincite petitioners do however raise valid questions about respondent's application of the credit in issue those questions deserve answers respondent claims that under his sec_6402 authority he credited the overpayment petitioners reported on their return as an offset against a liability they owed for in support of that claim respondent submitted certified copies of internal_revenue_service form_4340 certification of assessments payments and other specified matters for each of petitioners' taxable calendar years and form_4340 and form_4340 respectively on the form_4340 the entry return filed tax assessed appears next to the date date the assessment_date however is shown as date the form_4340 also shows excess withholding of dollar_figure and on date an overpayment credit transfer of that same amount to petitioners' tax_year account the form_4340 shows an overpayment credit of dollar_figure from applied on date respondent alleged in his motion however that p etitioners filed their tax_return late and respondent processed the return on date petitioners fairly ask how respondent could have credited the overpayment shown on their return to their account before processing that return moreover because petitioners' return would have been timely if filed on date april having fallen on a sunday and april having been a holiday in the district of columbia if they filed their return late as respondent alleged the form_4340 on which he relies would show the crediting of the reported overpayment as having occurred even before petitioners filed their return although the question of whether the overpayment reported on petitioners' return was credited to their account is more important than precisely when that credit was allowed the ambiguity in the dates on the certifications ie forms respondent submitted called into question the reliability of respondent's certifications as evidence that the credit was in fact allowed because of the questions raised by respondent's certifications we did not view them as adequate of themselves to substantiate respondent's claim that he applied the overpayment shown on petitioners' return against the liability assessed for we therefore ordered respondent to address the ambiguity regarding the timing of the alleged credit in relation to the filing and processing of petitioners' return respondent has done so respondent's response and we will describe his response respondent's response discussion respondent begins by stating correctly that sec_6402 allows him to credit an overpayment against a taxpayer's liabilities for other taxable years he then addresses the procedures for applying an overpayment credit for the purposes of the application of the overpayment credit the overpayment is considered available for offset on its availability date which is determined by the payments constituting the overpayment see internal_revenue_manual irm pt date in accordance with sec_6513 the internal_revenue_service irs credits withholding to a taxpayer's account on the date the tax_return for that year is due the credits are applied as of the due_date without regard to any extension of time to file and whether the return is filed timely or late id therefore an overpayment comprising prepayment_credits such as withholding is available to be used as an offset as of the date the return is due even if the return is filed or processed after the due_date this benefits the taxpayer as the payment will be applied to the account with a liability at an earlier date preventing some interest accrual with respect to petitioners' tax_year respondent contradicts his earlier claim that petitioners filed their return late he explains that because petitioners' overpayment of dollar_figure resulted from excess withholding for that year it was a prepayment credit available to respondent to offset petitioners' tax_year debt as of date even though petitioners' return was not processed until a later date respondent adds that in processing returns even when the last day for filing a return is a saturday sunday or legal_holiday without distinction holiday so that returns filed on the next day that is not a holiday are considered timely the irs considers those deemed timely returns as filed on the day on which without extension they were due irm pt and date for that reason the due_date will appear as april in irs systems even for years in which the due_date is extended because of holidays that respondent explains allows the irs to avoid reprogramming all of its systems for every year in which a holiday extends the time to file returns respondent supports his response with the declaration of kindra white an appeals officer who worked on petitioners' case and who by her declaration explains how to interpret the integrated data retrieval system idrs transcript and another idrs transcript idrs transcript that accompanied respondent's response in pertinent part ms white states the following the irs uses the idrs to keep track of the activity on taxpayers' accounts including assessments and payments in the idrs every transaction entry includes a posted date and a cycle number the posted date reflects the effective date of the transaction while this is sometimes the date when the transaction was physically processed that is not always the case for example prepayment_credits will have a posted date of the return_due_date even if the actual payments were received by the irs before the due_date of the return because prepayments of income_tax are considered paid on the last day prescribed for filing the return under sec_6012 for such taxable_year sec_6513 sic 528_us_431 the cycle number indicates when during the calendar_year the transaction was processed this number reflects a three-step process in the idrs the first step is the release of the transaction this is when the transaction is ready to be posted in the system in the second step the posted transaction appears on idrs at this point the transaction is pending in the system and subject_to change the third step is assessment or scheduled date at this step the transaction will be officially posted to the account the date of this third step will be the posting date for any entry which does not otherwise have a designated effective date ms white attached to her declaration a list of the cycle numbers for with their corresponding dates according to that list the cycle number corresponds to a transaction officially released by date appearing on the idrs by date and posted by date in her declaration she states that idrs transcripts also contain transaction codes indicating the type of transaction entered into the system she states that the following transaction codes appear on the idrs account transcripts for petitioners' and tax years a 150--return filed b 806--credit for withholding c 826--overpayment transferred to another account and d 706--overpayment applied from another tax_year finally ms white states that on petitioners' and idrs account transcripts the same cycle number appears for the return filed credit for withholding and the two overpayment transactions ie a dollar_figure overpayment transferred from petitioners' tax_year account and applied to their tax_year account this indicates to her that they were processed during the same timeframe the posting dates on the idrs account transcripts for these transactions are different she explains because they have different effective dates the posted date for code return filed for petitioners' return is date while the posted date for the rest of the transactions is date relying on ms white's declaration respondent argues in his response that there was a refund offset of dollar_figure from petitioners' tax_year to their tax_year and that for reasons previously discussed we do not have jurisdiction to review the merits of the credit transfer or petitioners' liability for their tax_year against which respondent applied the refund offset analysis we agree with respondent sec_6072 provides in pertinent part that in the case of a joint_return of income made with respect to a calendar_year the return shall be filed on or before april of the following year it is a source of confusion that the description for code return filed --apparently refers to the act of processing petitioners' tax_return while the same term return filed as used on the form_4340 means the date on which given the sec_7503 extension of time to file a return due on a holiday a timely return will be considered filed sec_7503 provides in pertinent part when the last day prescribed under the authority of the internal revenue laws for performing any act falls on a saturday sunday or a legal_holiday the performance of such act shall be considered timely if it is performed on the next succeeding day which is not a saturday sunday or a legal_holiday sec_6513 provides in pertinent part that for purposes of the period of limitations on making a claim_for_refund_or_credit of an overpayment_of_tax tax withheld on wages of a calendar_year taxpayer is deemed to have been paid_by him on april of the year following the year for which the withholding was made in baral the supreme court made clear that remittances of withholding wage taxes are paid on the due_date of a calendar_year taxpayer's income_tax return and not on the date the return is filed or the resulting tax is assessed in date when respondent processed petitioners' federal_income_tax return it appeared to respondent that petitioners had made a dollar_figure overpayment of income_tax resulting from excess wage withholding for the withheld tax was deemed paid_by petitioners on date and as of that date respondent credited the apparent dollar_figure overpayment shown on petitioners' return against an assessed liability of petitioners for which reduced petitioners' overpayment to zero as explained by respondent and as borne out by the statute it is immaterial that respondent did not process petitioners' return until date it is also immaterial that petitioners may have filed their return late sometime after date and before date which respondent now disclaims in short the documentation respondent submitted establishes that petitioners' dollar_figure overpayment of tax was in fact credited against their tax_liability for the reasons explained above and in our prior order sec_6512 denies us jurisdiction to review the propriety of that credit conclusion we will deny petitioners' motion for entry of decision grant respondent's motion for entry of decision and accordingly enter a decision that there is no deficiency in tax and no refund due for an appropriate order and decision will be entered
